[exh1014001.jpg]
EXHIBIT 10.1.4 AGGREGATE CATASTROPHE EXCESS OF LOSS AND PER OCCURRENCE
CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT Issued to EMC REINSURANCE
COMPANY



--------------------------------------------------------------------------------



 
[exh1014002.jpg]
Effective: January 1, 2016 2 of 15 AGGREGATE CATASTROPHE EXCESS OF LOSS AND PER
OCCURRENCE CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT TABLE OF CONTENTS
Article Page Preamble 3 1 Agreement 4 2 Retentions and Limits 4 3 Term
(Continuous Contract) 4 4 Commutation 5 5 Territory 5 6 Exclusions 5 7 Trade and
Economic Sanctions 5 8 Premium 5 9 Definitions 6 10 Commencement & Termination 7
11 Extra Contractual Obligations/Excess of Policy Limits 8 12 Net Retained
Liability 8 13 Original Conditions 9 14 No Third Party Rights 9 15 Disputes 9 16
Jurisdiction 9 17 Currency 9 18 Indemnification and Errors and Omissions 10 19
Insolvency 10 20 Savings/Severability 11 21 Offset 11 22 Governing Law 11 23
Entire Agreement 11 24 Non-Waiver 12 25 Mode of Execution 12 Company Signing
Block 13 Attachments Nuclear Incident Exclusion Clause - Physical Damage -
Reinsurance - U.S.A. 14



--------------------------------------------------------------------------------



 
[exh1014003.jpg]
Effective: January 1, 2016 3 of 15 AGGREGATE CATASTROPHE EXCESS OF LOSS AND PER
OCCURRENCE CATASTROPHE EXCESS OF LOSS REINSURANCE CONTRACT This Aggregate
Catastrophe Excess of Loss and Per Occurrence Catastrophe Excess of Loss
Reinsurance Contract (the “Contract”) is hereby made by and between Employers
Mutual Casualty Company ("EMCC") as the Reinsurer and EMC Reinsurance Company
("EMC Re") as the Reinsured or Company.



--------------------------------------------------------------------------------



 
[exh1014004.jpg]
Effective: January 1, 2016 4 of 15 ARTICLE 1 AGREEMENT The Reinsured (EMC Re)
agrees to cede and the Reinsurer (EMCC) agrees to accept premium and liability
that may accrue as a result of Ultimate Net Loss to the extent further defined
as follows involving loss or losses caused by any natural or man caused perils,
including North American crop losses, on business in force at the inception date
of this Contract, or written or renewed during the term of this Contract,
subject to the terms and conditions herein contained. ARTICLE 2 RETENTIONS AND
LIMITS A. Annual Catastrophe Aggregate. The Reinsurer shall be liable in respect
of Cat Loss Occurrences and excess North American crop losses during the
Contract Year for Ultimate Net Loss over and above an initial Ultimate Net Loss
of Twenty Million Dollars ($20,000,000.00) (the “Catastrophe Aggregate
Retention”), subject to a limit of liability to the Reinsurer of 80% of One
Hundred Million Dollars ($100,000,000.00) of Ultimate Net Loss (the “Annual
Catastrophe Aggregate Limit”). Thus, the Reinsurer’s maximum liability under
this annual catastrophe aggregate coverage is Eighty Million Dollars
($80,000,000.00) of Ultimate Net Loss. B. Per Occurrence. The Reinsurer shall be
liable in respect of each Cat Loss Occurrence during the Contract Year for
Ultimate Net Loss over and above an initial Ultimate Net Loss of Ten Million
Dollars ($10,000,000.00) (the “Per Occurrence Retention”), subject to a limit of
liability to the Reinsurer of 80% of Ten Million Dollars ($10,000,000.00) of
Ultimate Net Loss from each Cat Loss Occurrence (the “Per Occurrence Limit”).
The limit of liability to the Reinsurer from Ultimate Net Loss under this per
occurrence reinsurance is Eight Million Dollars ($8,000,000.00), regardless of
the number of Cat Loss Occurrences. Any amount retained by the Reinsured under
the per occurrence reinsurance (including the Reinsured’s 20% co-participation)
described in Article 2 Section B will be counted as Ultimate Net Loss under the
annual catastrophe aggregate reinsurance in Article 2 Section A. ARTICLE 3 TERM
(CONTINUOUS CONTRACT) This Contract shall take effect at 12:01 A.M. on January
1, 2016, for (a) Cat Loss Occurrences commencing during the term of this
Contract and for (b) North American Crop losses for which crops were intended to
be harvested or were harvested during the term of this Contract. The Contract
shall remain in effect for each Contract Year thereafter until cancelled.



--------------------------------------------------------------------------------



 
[exh1014005.jpg]
Effective: January 1, 2016 5 of 15 ARTICLE 4 COMMUTATION Commutation of amounts
due under this Contract will be accomplished through mutual agreement of the
parties within 2 years of the Contract inception, and subsequent annual
renewal(s). ARTICLE 5 TERRITORY The territorial limits of this Contract shall be
identical to the territory limits of the original Reinsurance Treaties. ARTICLE
6 EXCLUSIONS This Contract shall not apply to and specifically excludes: A. Loss
or damage occasioned by war, invasion, hostilities, acts of foreign enemies,
civil war, rebellion, insurrection, military or usurped power, martial law or
confiscation by order of any government or public authority, but not excluding
loss or damage which would be covered under a standard form of Policy containing
a standard war exclusion clause or specific War Coverage provided in Marine
policies; B. Mold, other than as a result of a covered peril. ARTICLE 7 TRADE
AND ECONOMIC SANCTIONS Whenever potential coverage provided by this Contract is
considered in violation of any applicable economic or trade sanctions, any such
coverage will be modified to conform to applicable law. ARTICLE 8 PREMIUM A. The
Company shall pay the Reinsurer a premium of Three Million One Hundred Forty
Thousand Dollars ($3,140,000.00) for the annual catastrophe aggregate
reinsurance protection provided under Article 2 Section A of this Contract (the
“Annual Catastrophe Aggregate Premium”). The Annual Catastrophe Aggregate
Premium will be renegotiated on an annual basis for each Contract Year the
Contract remains in place. The Annual Catastrophe Aggregate Premium is to be
paid quarterly. Balances will be settled during the duration of the Contract via
intercompany balance transfers.



--------------------------------------------------------------------------------



 
[exh1014006.jpg]
Effective: January 1, 2016 6 of 15 B. The Company shall pay the Reinsurer a
premium of One Million Nine Hundred Forty Thousand Dollars ($1,940,000.00) for
the per occurrence reinsurance protection provided under Article 2 Section B of
this Contract (the “Per Occurrence Premium”). The Per Occurrence Premium will be
renegotiated on an annual basis for each Contract Year the Contract remains in
place. The Per Occurrence Premium is to be paid quarterly. Balances will be
settled during the duration of the Contract via intercompany balance transfers.
C. The Company shall furnish the Reinsurer with such information as may be
required by the Reinsurer for completion of its financial statements. ARTICLE 9
DEFINITIONS A. 1. “Ultimate Net Loss” means the catastrophe losses paid by the
Reinsured or which the Reinsured becomes liable to pay arising out of
"Reinsurance Treaties." Such loss includes Loss Adjustment Expense, Extra
Contractual Obligations and any Loss in Excess of Policy Limits as defined in
the Extra Contractual Obligations/Excess of Policy Limits Article, less any
reinsurance recoveries. Additionally, “Ultimate Net Loss” to the annual
catastrophe aggregate coverage set out in Article 2 Section A includes only Cat
Loss Occurrences in which the Reinsured’s ultimate net loss exceeds $500,000
(“Franchise Deductible”), it being understood that once a Cat Loss Occurrence
exceeds $500,000 of net loss, the entire amount of net loss from that Cat Loss
Occurrence shall be included in the definition. “Ultimate Net Loss” to the
annual catastrophe aggregate coverage set out in Article 2 Section A also
includes North American crop losses incurred by the Reinsured in excess of a
$10,000,000 crop loss deductible. 2. Salvages and all recoveries (including
amounts due from all other reinsurance contracts that inure to the benefit of
this Contract), shall be first deducted from such loss to arrive at the amount
of liability attaching hereunder. 3. All salvages, recoveries or payments
recovered or received subsequent to loss settlement hereunder shall be applied
as if recovered or received prior to the aforesaid settlement, and all necessary
adjustments shall be made by the parties hereto. 4. The Company shall be deemed
to be “liable to pay” a loss when a judgment has been rendered that neither the
Company [for direct reinsurance business] nor EMCC [for assumed reinsurance
business] plans to appeal, and/or the Company or EMCC has obtained a release,
and/or the Company or EMCC has accepted a proof of loss. 5. Nothing in this
clause shall be construed to mean that losses are not recoverable hereunder
until the Company’s Ultimate Net Loss has been ascertained. B. “Loss Adjustment
Expense” means costs and expenses incurred or assumed by the Company in
connection with the investigation, appraisal, adjustment, settlement,
litigation, defense or appeal of a specific claim or loss, or alleged loss,
including but not limited to: 1. court costs;



--------------------------------------------------------------------------------



 
[exh1014007.jpg]
Effective: January 1, 2016 7 of 15 2. costs of supersedeas and appeal bonds; 3.
monitoring counsel expenses; 4. legal expenses and costs incurred in connection
with coverage questions and legal actions connected thereto, including but not
limited to declaratory judgment actions; 5. post-judgment interest; 6.
pre-judgment interest, unless included as part of an award or judgment; and 7.
subrogation, salvage and recovery expenses. “Loss Adjustment Expense” does not
include salaries and expenses of EMCC’s employees, and office and other overhead
expenses. C. 1. "Cat Loss Occurrence(s)" shall mean any one accident, casualty,
disaster, or occurrence or series of accidents, casualties, disasters or
occurrences arising out of or following from one event and coded as such in
EMCC’s claims and/or accounting system records. 2 A “Cat Loss Occurrence” must
be composed of more than one Reinsurance Treaty. D. “Contract Year” means the
period from January 1, 2016 through December 31, 2016, and each respective
12-month period thereafter that this Contract continues in force shall be a
separate Contract Year. If this Contract is terminated, however, the final
Contract Year shall be from the beginning of the then current Contract Year
through the date of termination. In the event this Contract expires or is
terminated on a run-off basis, the run-off period shall be considered part of
the Contract Year ending on the date of expiration or termination. E
“Reinsurance Treaty(ies)” means any binder or contract of reinsurance issued,
accepted or held covered provisionally or otherwise, by or on behalf of the
Company, and any reinsurance business assumed by the Company through its quota
share agreement with EMCC. ARTICLE 10 COMMENCEMENT AND TERMINATION A. This
Contract shall take effect at 12:01 A.M. on January 1, 2016, applying to losses
occurring, or claims made, as applicable, during the term of this Contract and
shall remain in force for an indefinite period but may be terminated on any
January 1 by either party giving to the other party 90 days’ prior notice. B. At
termination of this Contract, the Reinsurer shall be released from liability for
losses occurring after termination. C. In the event that this Contract is
terminated for any reason, the Reinsurer shall notify the Iowa Insurance
Division.



--------------------------------------------------------------------------------



 
[exh1014008.jpg]
Effective: January 1, 2016 8 of 15 ARTICLE 11 EXTRA CONTRACTUAL
OBLIGATIONS/EXCESS OF POLICY LIMITS A. This Contract shall cover Extra
Contractual Obligations, as provided in the definition of Ultimate Net Loss.
“Extra Contractual Obligations” shall be defined as those liabilities not
covered under any other provision of this Contract and that arise from the
handling of any claim on business covered hereunder, such liabilities arising
because of, but not limited to, the following: failure by the Company or EMCC to
settle within the policy limit, or by reason of alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement, or in the preparation of
the defense or in the trial of any action against its insured or reinsured, or
in the preparation or prosecution of an appeal consequent upon such action. B.
This Contract shall cover Loss in Excess of Policy Limits, as provided in the
definition of Ultimate Net Loss. “Loss in Excess of Policy Limits” shall be
defined as Loss in excess of the policy limit, having been incurred because of,
but not limited to, failure by the Company or EMCC to settle within the policy
limit or by reason of alleged or actual negligence, fraud or bad faith in
rejecting an offer of settlement, or in the preparation of the defense or in the
trial of any action against its insured or reinsured, or in the preparation or
prosecution of an appeal consequent upon such action. C. An Extra Contractual
Obligation and/or Loss in Excess of Policy Limits shall be deemed to have
occurred on the same date as the loss covered under the Company's or EMCC’s
policy, and shall constitute part of the original loss. D. For the purposes of
the Loss in Excess of Policy Limits coverage hereunder, the word “Loss” shall
mean any amounts for which the Company or EMCC would have been contractually
liable to pay had it not been for the limit of the original policy. E. Loss
Adjustment Expense in respect of Extra Contractual Obligations and/or Loss in
Excess of Policy Limits shall be covered hereunder in the same manner as other
Loss Adjustment Expense. F. However, this Article shall not apply where the loss
has been incurred due to final legal adjudication of fraud of a member of the
Board of Directors or a corporate officer of the Company or EMCC acting
individually, collectively or in collusion with any individual or corporation or
any other organization or party involved in the presentation, defense or
settlement of any claim covered hereunder. G. In no event shall coverage be
provided to the extent not permitted under law. ARTICLE 12 NET RETAINED
LIABILITY This Contract applies only to that portion of any loss that the
Company retains net for its own account.



--------------------------------------------------------------------------------



 
[exh1014009.jpg]
Effective: January 1, 2016 9 of 15 ARTICLE 13 ORIGINAL CONDITIONS All
reinsurance under this Contract shall be subject to the same terms, conditions,
waivers and interpretations, and to the same modifications and alterations as
the respective Reinsurance Treaties of EMCC and the Reinsured. However, in no
event shall this be construed in any way to provide coverage outside the terms
and conditions set forth in this Contract. ARTICLE 14 NO THIRD PARTY RIGHTS This
Contract is solely between the Reinsured and the Reinsurer, and in no instance
shall any insured, claimant or other third party have any rights under this
Contract except as may be expressly provided otherwise herein. ARTICLE 15
DISPUTES Any disputes arising out of the interpretation of this Contract shall
be submitted to the respective Inter-Company Committees of the boards of
directors of EMCC and EMC Insurance Group Inc. pursuant to the terms of the
charters of the Inter-Company Committees then in effect for final and binding
resolution. ARTICLE 16 JURISDICTION If EMCC, as the assuming reinsurer, fails to
perform its obligations under the terms of this Contract then EMCC, at EMC Re’s
request, shall agree (a) to submit itself to the jurisdiction of any state court
in the State of Iowa, as state courts in the State of Iowa shall have
jurisdiction over any dispute between the parties related to this Contract, (b)
to comply with all requirements necessary to give the court jurisdiction, and
(c) to abide by the final decision of the court or any appellate court if there
is an appeal. ARTICLE 17 CURRENCY A. Where the word “Dollars” and/or the sign
“$” appear in this Contract, they shall mean United States Dollars, and all
payments hereunder shall be in United States Dollars. B. For purposes of this
Contract, where the Company or EMCC receives premiums or pays losses in
currencies other than United States Dollars, such premiums or losses shall be
converted into United States Dollars at the actual rates of exchange at which
these premiums or losses are entered in EMCC’s books.



--------------------------------------------------------------------------------



 
[exh1014010.jpg]
Effective: January 1, 2016 10 of 15 ARTICLE 18 INDEMNIFICATION AND ERRORS AND
OMISSIONS A. The Reinsurer is reinsuring, subject to the terms and conditions of
this Contract, the obligations assumed by the Reinsured under any Reinsurance
Treaties. The Reinsurer shall be bound by the judgment of the Company as to the
obligation(s) and liability(ies) of the Company under any Reinsurance Treaties.
B. Any inadvertent error, omission or delay in complying with the terms and
conditions of this Contract shall not be held to relieve either party hereto
from any liability that would attach to it hereunder if such error, omission or
delay had not been made, provided such error, omission or delay is rectified
immediately upon discovery. ARTICLE 19 INSOLVENCY A. In the event of insolvency
and the appointment of a conservator, liquidator or statutory successor of the
Company, the portion of any risk or obligation assumed by the Reinsurer shall be
payable to the conservator, liquidator or statutory successor on the basis of
claims allowed against the insolvent Company by any court of competent
jurisdiction or by any conservator, liquidator or statutory successor of the
Company having authority to allow such claims, without diminution because of
that insolvency, or because the conservator, liquidator or statutory successor
has failed to pay all or a portion of any claims. B. Payments by the Reinsurer
as above set forth shall be made directly to the Company or to its conservator,
liquidator or statutory successor, except as provided by applicable law and
regulation in the event of the insolvency of the Company. C. In the event of the
insolvency of the Reinsurer, the liquidator, receiver, conservator or statutory
successor of the Reinsurer shall notify the Company of the pendency of a claim
against the insolvent Reinsurer on the Contract or contracts reinsured within a
reasonable time after such claim is filed in the insolvency proceeding and,
during the pendency of such claim, the Company may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated any defense or defenses which it may deem available to the Reinsurer
or its liquidator, receiver, conservator or statutory successor. D. The original
reinsured or policyholder shall not have any rights against the Reinsurer which
are not specifically set forth in this Contract, or in a specific agreement
between the Reinsurer and the original reinsured or policyholder.



--------------------------------------------------------------------------------



 
[exh1014011.jpg]
Effective: January 1, 2016 11 of 15 ARTICLE 20 SAVINGS/SEVERABILITY If any
provision of this Contract shall be rendered illegal or unenforceable by the
laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract, nor the enforceability
of such provision in any other jurisdiction. In no event shall coverage be
provided to the extent that such coverage is not permitted under Iowa law.
However, no provisions under this Article shall render any provisions of
paragraph B of the Exclusions Article inoperable. ARTICLE 21 OFFSET EMCC and EMC
Re shall have the right to offset any balance or amounts due from one party to
the other under the terms of this Contract and the quota share agreement
described in Article 9 Section E of this Contract. The party asserting the right
of offset may exercise such right any time whether the balances due are on
account of premiums or losses or otherwise. In the event of the insolvency of
any party, offset shall be as permitted by applicable law. ARTICLE 22 GOVERNING
LAW This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Iowa, exclusive of conflict of law
rules. However, with respect to credit for reinsurance, the rules of all
applicable states shall apply. ARTICLE 23 ENTIRE AGREEMENT This Contract sets
forth all of the duties and obligations between the Company and the Reinsurer
and supersedes any and all prior or contemporaneous written agreements with
respect to matters referred to in this Contract. This Contract may not be
modified or changed except by an amendment to this Contract in writing signed by
both parties, and any modification or amendment to this Contract must receive
prior approval from the Iowa Insurance Division to be effective. However, this
Article shall not be construed as limiting the admissibility of evidence
regarding the formation, interpretation, purpose or intent of this Contract.



--------------------------------------------------------------------------------



 
[exh1014012.jpg]
Effective: January 1, 2016 12 of 15 ARTICLE 24 NON-WAIVER The failure of the
Company or the Reinsurer to insist on compliance with this Contract or to
exercise any right or remedy shall not constitute a waiver of any rights
contained in this Contract nor prevent either party from thereafter demanding
full and complete compliance nor prevent either party from exercising such
remedy in the future. ARTICLE 25 MODE OF EXECUTION A. This Contract may be
executed by: 1. an original written ink signature of paper documents; 2. an
exchange of facsimile copies showing the original written ink signature of paper
documents; 3. electronic signature technology employing computer software and a
digital signature or digitizer pen pad to capture a person’s handwritten
signature in such a manner that the signature is unique to the person signing,
is under the sole control of the person signing, is capable of verification to
authenticate the signature and is linked to the document signed in such a manner
that if the data is changed, such signature is invalidated. B. The use of any
one or a combination of these methods of execution shall constitute a legally
binding and valid signing of this Contract. This Contract may be executed in one
or more counterparts, each of which, when duly executed, shall be deemed an
original.



--------------------------------------------------------------------------------



 
[exh1014013.jpg]
Effective: January 1, 2016 13 of 15 In WITNESS WHEREOF, the parties hereto, by
their respective duly authorized officers, have executed this Aggregate
Catastrophe Excess of Loss and Per Occurrence Catastrophe Excess of Loss
Reinsurance Contract on the dates recorded below. EMC Reinsurance Company
Employers Mutual Casualty Company By: /s/ Ron D. Hallenbeck By: /s/ Bruce G.
Kelley Ron D. Hallenbeck Bruce G. Kelley President President & CEO Date:
February 15, 2016 Date: February 15, 2016



--------------------------------------------------------------------------------



 
[exh1014014.jpg]
Effective: January 1, 2016 14 of 15 NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL
DAMAGE - REINSURANCE - U.S.A. 1. This Reinsurance does not cover any loss or
liability accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any Pool of Insurers or Reinsurers formed for the
purpose of covering Atomic or Nuclear Energy risks. 2. Without in any way
restricting the operation of paragraph (1) of this clause, this Reinsurance does
not cover any loss or liability accruing to the Reassured, directly or
indirectly and whether as Insurer or Reinsurer, from any insurance against
Physical Damage (including business interruption or consequential loss arising
out of such Physical Damage) to: I. Nuclear reactor power plants including all
auxiliary property on the site, or II. Any other nuclear reactor installation,
including laboratories handling radioactive materials in connection with reactor
installations, and “critical facilities” as such, or III. Installations for
fabricating complete fuel elements or for processing substantial quantities of
“special nuclear material”, and for reprocessing, salvaging, chemically
separating, storing or disposing of “spent” nuclear fuel or waste materials, or
IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission. 3. Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate: (a) where Reassured does not have knowledge of such nuclear reactor
power plant or nuclear installation, or (b) where said insurance contains a
provision excluding coverage for damage to property caused by or resulting from
radioactive contamination, however caused. However on and after 1st January 1960
this sub-paragraph (b) shall only apply provided the said radioactive
contamination exclusion provision has been approved by the Governmental
Authority having jurisdiction thereof. 4. Without in any way restricting the
operations of paragraphs (1), (2) and (3) hereof, this Reinsurance does not
cover any loss or liability by radioactive contamination accruing to the
Reassured, directly or indirectly, and whether as Insurer or Reinsurer, when
such radioactive contamination is a named hazard specifically insured against.
5. It is understood and agreed that this clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard. 6. The term “special nuclear material”
shall have the meaning given it in the Atomic Energy Act of 1954 or by any law
amendatory thereof. 7. Reassured to be sole judge of what constitutes:



--------------------------------------------------------------------------------



 
[exh1014015.jpg]
Effective: January 1, 2016 15 of 15 (a) substantial quantities, and (b) the
extent of installation, plant or site. Note: Without in any way restricting the
operation of paragraph (1) hereof, it is understood and agreed that (a) all
policies issued by the Reassured on or before 31st December 1957 shall be free
from the application of the other provisions of this Clause until expiry date or
31st December 1960 whichever first occurs whereupon all the provisions of this
Clause shall apply. (b) with respect to any risk located in Canada policies
issued by the Reassured on or before 31st December 1958 shall be free from the
application of the other provisions of this Clause until expiry date or 31st
December 1960 whichever first occurs whereupon all the provisions of this Clause
shall apply. 12/12/57 NMA 1119 NOTES: Wherever used herein the terms:
“Reassured” shall be understood to mean “Company”, “Reinsured”, “Reassured” or
whatever other term is used in the attached reinsurance document to designate
the reinsured company or companies. “Reinsurers” shall be understood to mean
“Reinsurers”, “Underwriters” or whatever other term is used in the attached
reinsurance document to designate the reinsurer or reinsurers.



--------------------------------------------------------------------------------



 